Miller, J.
(dissenting) — I am unable to give my assent to the conclusions of the opinions announced in these eases, or to the reasons on which they are founded.
The question involved is one of power. It is, whether the defendants have the power or legal authority to expel the plaintiffs from the public schools for the causes shown. The people of the State have imposed the duty upon the legislature to “provide for the education of all the youths of the State, through a system of common schools.” § 12, art. 9, New Constitution; •§ 15, of same art., and ch. 172, Laws of 1862. The munificent grant made by the general government to the people of the State for the purposes of education has been confided by them to the legislature, upon whom they have imperatively enjoined this duty of providing for the education of all the youths *572of the State. Not some of them, but all. Not the rich only, but the poor also. In obedience to the will of the people thus expressed, the general assembly have adopted such legislation as to them seemed appropriate to secure to the youths of the State, without distinction of race, color or sex, the benefits of a common school education. See ch. 172, Laws of 1862. As appropriate means to this, the legislature, by that chapter, has divided the State • into school districts, created them bodies corporate, provided the time and mode of electing officers, defined their duties and limited their powers. Each civil township that is now or may be hereafter organized in the several counties of the State constitutes a school district, and “ any city or town containing within its limits not less than three hundred inhabitants, and certain territory contiguous thereto, may be constituted a separate school district.” Sec. 48. "When so constituted such separate school districts “ shall be governed by the laws enacted for the regulation of district townships so far as the same may be applicable.” Sec'. 89.
These school districts are created and belong to that class of- corporations denominated public ox political corporations, created by the legislature and invested with certain powers, and have for their objects the government of the schools of the State. They are the auxiliaries of the State government in that important branch of municipal regulation that pertains to the education of the youths of the State bg public benefaction.
The doctrine is well settled and elementary, that this class of corporations have and can exercise such powers, and such only, as are expressly granted by the legislature, and such incidental ones as are necessary for the purpose of carrying into effect the powers expressly granted, and that these powers are to be strictly and closely construed. 2 Kent’s Com. 299; Clarke v. City of Des Moines, 19 Iowa, 199; Clark, Dodge & Co. v. The City of Davenport, *57314 id. 494; The City of Burlington v. Kellar, 18 id. 60; Mintrow v. Lane, 23 How. (U. S.) 435.
This class of corporations being the mere creatures of the law, created for particular and specific purposes, deriving all their powers from the law creating them, it is held to be perfectly just and proper that they should be confined strictly within the powers conferred upon them by the legislature, and that they are obliged strictly to show their authority for what it assumes to do. So, also, the acts of the officers and agents of the corporations are construed with equal strictness. They cannot transcend the powers conferred upon the corporation itself, so as to bind the corporation or justify their own acts. See authorities above cited, and see, also, Cochran v. McCleary, 22 Iowa, 75.
In the light of these -well-established rules of law I proceed to examine what power, if any, the legislature has conferred upon these corporations to expel pupils from the public schools. Section 51 of the act before referred to provides that the sub-director “ shall have power, with the concurrence of the president of the board of directors, to dismiss any pupil from the schools of his district, for gross immorality, or for persistent violation of the regulations of the school, and to re-admit them if he deems proper so to do.” In this section is contained the only grant of power possessed by these corporations to dismiss a pupil from the public schools. It designates the officers upon whom the power is conferred, and the causes for which the power may be exercised, and the power can be exercised by no other officer or person and for no other causes than those specified. JExjoressio est unius, exclusio alterius. For two causes then, and for two only, is authority conferred on the sub-director, or, in case of a city or town, upon the board of directors, to dismiss a pupil from the schools, viz.: “ for gross immorality, or for persistent violation of the regulations of the school.” It is not pretended that the pupils, in the cases before us, were expelled for the cause first *574named, but for tbe second. Let us examine this claim of power. The 27th section of the school law (ch. 172, Laws of 1862) authorizes the board of directors “ to visit the schools in their district, and aid the teachers in establishing and enforcing rules for the government of the schools.” Under this section the board of directors of the independent school district of Decorah, assumed the authority to adopt what they designate as “rule 10,” which is as follows:
“Any pupil who is absent six half days in any consecutive four weeks, and two times tardy shall be counted as once absent, unless detained by sickness or other unavoidable cause, and shall be suspended from the schools until the end of the term, or until re-instated by the superintendent or board.” Acting under this pretended rule the superintendent, one of the appellants, suspended the plaintiffs in these cases.
Now, in the first place, I utterly deny the authority of the board to establish and enforce this so-called rule, becaxise the statute has conferred upon them only the power to establish and enforce “ rules for the government of the schools as such f and this rule is in no respect one for that purpose. It is a rule — to state it mildly — for the regulation of parents and guardians who send pupils to the public schools, and also for the government of the pupils out of and away from school. A school is a congregation of pupils for the purpose of instruction by teachers, and all regulations applying to such pupils in such congregated capacity are properly called rules for the government of the school, but rules which do not apply to them in such congregated capacity, are not, in any correct sense, rules for the government of the school. The rule under consideration says to the parent, “ you must so regulate your affairs that your child shall attend school thus and so, or, if you do not, your child shall be denied the privilege of attending during our sovereign pleasure. This is no more a rule for the government of the school than would be one *575requiring each pupil to retire to rest at night at a specified time, and rise in the morning at a stated hour, although both might be excellent precepts. There is just as much authority for the one as there is for the other, and no more. The power to make and enforce rules is limited by the statute to those which are for the government of a school as a congregation of pupils, and for the government of the conduct of each while constituting a part of such congregation or school. With the dissolution of this congregation or school the government thereof ceases to operate — having nothing to operate upon — -and the government of the parent or guardian attaches and is exclusive. With this parental government the law has conferred no authority on the school board to interfere or in any manner control. When the pupil returns to and becomes a part of the school the government of the parent is, for the time being, surrendered to the school government. The pupil must then regulate-his conduct by the rules for the government of the school. This he is bound to do. But out of school he is under the exclusive government of parental authority, and if under that authority he is prevented from attending punctually at school, there is no power conferred on the school board to deny him admission to the schools altogether for that misfortune. The parent, whose authority the child must obey, deprives him, necessarily or otherwise, of a portion of his school privileges by keeping him at home for a few days, and then the school directors for that cause alone deprive him of all its benefits; such is the working of the rule in these cases. The pupil is thus deprived of the benefits of the public schools without any fault on his-part. Such a construction of the law would destroy its very object and purpose, which is to afford a common school -education to all the youths of the State, and is subversive of constitutional rights.
Again, if the board has the power to expel a pupil'from the schools for being absent six half-days, they may do so *576for being absent one half day, or for one half hour, or minute, or for any other act or omission of the pupil away from the school as their caprice may dictate. If they have power to make a rule denying admission to pupils on account of absence, except for sickness, they have the power to make the rule absolute, and expel them for absence even in case of sickness. If they have the power claimed in this case, to make rules regulating the conduct of parents and pupils out of school, such power is only limited by the discretion or caprice of the. board, for it will not be pretended that if the power exists the court can regulate the discretion of the board. See Clark v. Independent School District of Muscatine, 24 Iowa, 266.
But it is said that it will not be presumed the board will act improperly or unreasonably in making such rules as they in their discretion may deem proper to adopt. Without conceding this presumption, it is sufficient to say that it affords no argument in support of the exercise of the unauthorized act of a corporation or its officers. The question is not whether the act is reasonable, but whether it is ajuthorized. This question the majority opinion entirely fails to meet, in my judgment. The power to make the rule is assumed, and its propriety only discussed and approved.
To my mind it is beyond question that the defendants are not, by the statute, invested with the power to make and enforce the rule under consideration.
In my opinion, to hold otherwise is in direct conflict with the plain words of the statute, and .establishes a dangerous principle. The power of excluding a pupil from the public schools for any cause which a board of school directors may, in their discretion, deem conducive of the efficiency of the schools, pursued to its legitimate consequences, will enable them to deprive a large portion of the youths of the State of the benefits of a common school education. If school boards may make any rule, *577not for the government of the school as such, which they think will promote the efficiency of the schools, then they may refuse admission' altogether to colored children, for it is weE known that no other cause has created as much disturbance in our common schools as the admission therein of colored pupils. But this court in Clark v. The Ind. School Dist. of Muscatine, 24 Iowa, 266, compelled the school board by mcmda/rrms to receive a colored pupil into the “grammar school” of their district. And Mr. Justice Cole, in the opinion of the court- in that case, says: “ Our statute has expressed the sovereign will that aE the youths of the State between the ages of fiye and twenty-one years, shaE be entitled to the privEeges and benefits of our common schools; and it is not competent for the board of directors to resist that sovereign wiE, and to declare that, since ‘pubEc sentiment in their district is opposed to the intermingling of the white and colored children in the same school,’ they will deny equal, privileges to some of the youths.”
In that case the disturbing element of color was held to be no argument in support of the exercise of the unauthorized act. The doctrine of that case holds that although the admission of colored pupils into the schools may be against public sentiment, and impair the efficiency of the schools, yet the board had no power to deny to the pupil the right to attend the schools for that reason; that the board had no discretion in the premises. So I hold in this case, that the law has/conferred no discretion upon the board of directors, much less upon the superintendent, to deny to pupils their constitutional and statutory-right of attending the public schools in their districts for any cause except those specifically mentioned • in 1 the statute. They are not invested with any discretion to dismiss pupils and deprive them of the’ benefits of the common schools, except for. gross immorality; of. for. a persistent violation of the regulations of the school; and *578the rule adopted, and under which the plaintiffs have been excluded from the schools, is in no sense a “ regulation of the school.” If pupils are not guilty of gross immorality, and do not persistently violate the rules for the regulation of their conduct while at school, there is no authority vested in the board of directors to exclude them from the schools for any other cause.
The cases cited in the majority opinion in support of the power claimed will, upon examination, be found inapplicable to the question in this case. The defendants in these cases derive their authority from the law creating them, and that law is the measure and limit of their powers. To the statute alone are we to look in order to ascertain the powers of these corporations.
When we look there we fail to find any grant of the power claimed by defendants. Nor is it a necessary incident to the powers granted. To uphold the claim of power in these cases erects these school corporations into irresponsible and uncontrollable powers, whose authority is limited only by their notions of propriety, which is contrary to all well-settled rules of construction applicable to corporations. In my opinion the judgment of the court below should be Affirmed.